Citation Nr: 0120301	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss, to include the issue of whether the reduction in rating 
for left ear hearing loss from 40 percent to zero percent was 
proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied service 
connection for right ear hearing loss and reduced the 
disability rating for the veteran's service-connected left 
ear hearing loss from 40 percent to zero percent.  In April 
2001, a hearing was held before the undersigned. 

It is necessary to clarify the procedural status of this 
case.  The veteran filed a notice of disagreement in response 
to the September 1997 rating decision that implemented the 
proposed reduction of the disability rating for left ear 
hearing loss from 40 percent to zero percent.  Therefore, the 
issue before the Board has been recharacterized as shown 
above.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-
280 (1992) (the issue on appeal is not whether the veteran is 
entitled to an increase, but whether the reduction in rating 
was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) 
("[t]his is a rating reduction case, not a rating increase 
case.").  

However, the veteran maintains that not only was the 
reduction in his disability rating not warranted, but that he 
is entitled to an increased disability rating.  He filed a 
claim for an increased rating for hearing loss in March 1997, 
which precipitated the RO's reduction in his rating.  Since 
the veteran originally filed a claim for an increased rating 
and that was the issue considered by the RO in the statement 
of the case and supplemental statements of the case, the 
Board will also consider this issue.  

The issues of the disability rating to be assigned for the 
veteran's hearing loss and whether his prior evaluation was 
properly reduced are the subjects of the REMAND following 
this decision.

The Board notes that the May 1997 rating decision also denied 
a compensable rating for the veteran's service-connected 
tinnitus, and his substantive appeal in December 1998 did 
include this issue.  However, at his hearing in April 2001, 
the veteran stated that the only issues he was appealing 
involved his hearing loss disorder.  An appeal may be 
withdrawn in writing at any time before the Board renders a 
decision.  See 38 C.F.R. § 20.204.  The veteran's withdrawal 
of this issue from appeal was reduced to writing when the 
hearing was transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 
355 (1993) (hearing testimony before the RO, when reduced to 
writing, can constitute a notice of disagreement).  Once the 
veteran withdrew this issue from his appeal, there remained 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.


FINDING OF FACT

The medical evidence establishes that the veteran's current 
hearing loss on the right is as likely as not related to his 
military service.


CONCLUSION OF LAW

The veteran incurred right ear hearing loss as a result of 
his military service.  38 U.S.C.A. §§ 1110 and 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, reports of 
VA examinations conducted between 1948 and 1998, VA records 
for outpatient treatment between 1986 and 1997, and the 
veteran's contentions, including those raised at his personal 
hearings.  Only the evidence pertinent to the issue currently 
being decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  Moreover, there 
is sufficient evidence of record to grant the claim, and no 
prejudice to the veteran results from this decision. 

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Hearing 
loss is a presumptive disease.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability).  
However, there is no medical evidence establishing that the 
veteran was diagnosed with hearing loss on the right within a 
year of his separation from service.  Therefore, he is not 
entitled to presumptive service connection.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  As discussed above, the statutory presumptions do not 
assist the veteran in this case because there is no evidence 
showing right ear hearing loss was diagnosed within the first 
post-service year.  Also, incurrence in service is not 
factually shown.  The service medical records show no 
complaints of or treatment for right ear hearing loss; there 
was only treatment for right ear infections.  Upon separation 
from service in 1946, hearing was within normal limits 
bilaterally.

However, when a disease is first diagnosed after service, 
service connection can still be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  The veteran argues that he had extensive noise 
exposure during service, and he is certainly competent to 
report such.  He is also competent to report experiencing 
decreased hearing since his period of military service.  His 
statements of inservice acoustic trauma appear consistent 
with his duties during service.  One of his military 
occupational specialties was rifleman with an infantry 
division.  He also reports incurring acoustic trauma from an 
aircraft crash, which is consistent with his service with an 
anti-aircraft air warning battalion, which would reasonably 
involve serving near airplane landing zones.

There is no evidence in this case upon which to deny service 
connection.  There is no evidence of record wherein the 
veteran explicitly denied experiencing hearing loss on the 
right; there is only an absence of inservice complaints.  
There is no evidence of record documenting significant post-
service noise exposure.  VA examination has established that 
the veteran currently has a hearing loss disability in the 
right ear, which the 1998 VA examiner concluded was "caused 
by trauma from a sudden sensorineural hearing loss [the 
veteran] suffered during the service."  There is also of 
record a conclusion by the 1995 VA examiner that the veteran 
has sensorineural hearing loss "consistent with acoustic 
trauma."  There are no medical opinions to the contrary.

Although the veteran's service medical records show no 
complaints of right ear hearing loss and the post-service 
medical evidence does not show such complaints until 
approximately 40 years after his military service, the fact 
remains that he was exposed to acoustic trauma during 
service.  The evidence is, at the very least, in equipoise 
regarding the veteran's claim.  Accordingly, he is entitled 
to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
right ear hearing loss as a result of his military service.  


ORDER

Service connection for hearing loss in the right ear is 
granted.


REMAND

In light of the Board's decision to grant service connection 
for hearing loss in the right ear, it is necessary to remand 
the veteran's other claims.  

With respect to the claim for a compensable disability rating 
for hearing loss in the left ear, the severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.87.  A numeric designation of impaired 
efficiency will be determined for each ear.  Therefore, the 
disability rating for the level of hearing loss in the left 
ear is dependent on the level of hearing loss in the right 
ear and vice-versa.  Furthermore, since the last hearing 
examination was conducted more than two years ago, another 
examination is being ordered.

With respect to the claim that the veteran's disability 
rating was improperly reduced, the record shows that his 
rating was reduced as of December 1997, while it appears that 
the claim for service connection for the right ear was filed 
at an earlier date.  Depending on the effective date the RO 
assigns for the grant of service connection for the right 
ear, the disability rating would then be based on bilateral 
hearing loss and may void or moot the prior reduction.  
Therefore, the RO needs to assign an effective date for the 
grant of service connection for right ear hearing loss before 
the Board can adjudicate this issue.

While these claims are in remand status, the RO should ensure 
that the notice and duty to assist provisions contained in 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been complied with.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, while the Board sincerely regrets the delay, in 
order to assure that the evaluation of the veteran's claims 
is a fully informed one, these claims are REMANDED for the 
following:

1.  The RO should request that the veteran 
provide a list of any medical providers 
who have treated him for his hearing loss 
disorder since 1996.  He should provide 
any necessary releases for private medical 
records so that the RO can request such 
records. 

When requesting records from VA medical 
facilities, the RO should continue to 
request the records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  After obtaining as many of the 
veteran's treatment records as possible, 
schedule him for an audiological VA 
examination.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner should 
conduct all necessary tests to determine 
the severity of the veteran's bilateral 
hearing loss.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

4.  Thereafter, the RO should 
readjudicate (a) whether the veteran is 
currently entitled to a compensable 
disability rating for hearing loss, and 
(b) whether the disability evaluation for 
his hearing loss disorder was properly 
reduced from 40 to zero percent.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 



